   4:94-cr-03033-RGK Doc # 281 Filed: 06/23/20 Page 1 of 1 - Page ID # 1145




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:94CR3033

      vs.
                                                          ORDER
JAMES FRANKLIN ROUNSAVALL,

                   Defendant.


      On the filing of the medical records and the excellent report by the U.S.
Probation Officer,

     IT IS ORDERED that counsel shall file simultaneous briefs on the issue of
compassionate release no later than July 8, 2020.

      Dated this 23rd day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
